Citation Nr: 1433899	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant contends that he had recognized Philippine guerrilla service, in the service of the United States Armed Forces during World War II.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decisional letter by the Manila Regional Office (RO).  In January 2014, the Board remanded the case for additional development.  
Because Veteran status of the person seeking a VA benefit is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2014 Board remand instructed the RO to secure service department verification of the appellant's claimed service in the United States Armed Forces during World War II.  

The service department (via the National Personnel Records Center (NPRC)) certified in May and June 2014 that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Significantly, the May and June 2014 service verification did not include all of the appellant's identified units of service (i.e., "Hq & Hq Co. 1st Pangasinan Regt. ECLGA").  

Because the development ordered in the Board's January 2014 remand was not fully completed, this matter must be remanded again for completion of the development sought.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); see also Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) ("there is no stated limit on the number of times that the Secretary 'shall' request service department verification when one claiming entitlement fails to submit qualifying evidence of service.").   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should again secure service department verification of the appellant's claimed service in the United States Armed Forces during World War II, using all permutations of his name the appellant has provided ("Miguel Malagayu Sibayan," "Miguel Malagayo Sibayan," "Miguel Sebayan," "Miguel M. Sibayan" and "Miguel Sibayan"), with the "Hq & Hq Co. 1st Pangasinan Regt. ECLGA," and all dates of service actually alleged (January 1, 194 to February 6, 1946, October 1, 1945 to December 31, 1945, and September 16, 1940 to July 24, 1947).  In connection with this request, provide the service department copies of all relevant records in the claims file.  

2. Ensure that all development sought is completed in full, i.e., that there is re-certification of service that encompasses all additional information provided by the appellant.  Then readjudicate this claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



